                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RANCOURT LITTLE MOUNTAIN                           :
WOODELL,                                           :
                                                   :
                                Plaintiff,         :          CIVIL ACTION NO. 18-4430
                                                   :
       v.                                          :
                                                   :
JOHN WETZEL, PA.D.O.C. SECRETARY                   :
OF CORRECTIONS, et al.,                            :
                                                   :
                                Defendants.        :

                                   MEMORANDUM OPINION

Smith, J.                                                                        November 14, 2018

       The pro se plaintiff, currently incarcerated in a Pennsylvania state correctional institution,

has brought this civil action under 42 U.S.C. § 1983 because the defendants (two of which are not

identified in the caption of the complaint) violated his constitutional rights when he lost certain

property during his transfer between correctional institutions. He also claims that the Department

of Corrections has adopted a new policy for processing inmates’ mail which violates the First

Amendment. The plaintiff has applied for leave to proceed in forma pauperis. As discussed

below, while the court will allow the plaintiff to proceed in forma pauperis in this action, the court

will dismiss all claims except for his First Amendment claim regarding the Department of

Corrections’ new mail policy.

                  I.      ALLEGATIONS AND PROCEDURAL HISTORY

       The pro se plaintiff, Rancourt Little Mountain Woodell (“Woodell”), commenced this

action by filing an application for leave to proceed in forma pauperis (“IFP Application”), a

prisoner trust fund account statement, and a proposed complaint that the clerk of court docketed
on October 10, 2018. 1 See Doc. Nos. 1, 3, 4. The caption of the proposed complaint identifies

only a single defendant, namely John Wetzel (“Wetzel”), the Pennsylvania Secretary of

Corrections. See Compl. at ECF p. 3. Yet, it appears that Woodell also seeks to assert claims

against Tammy Ferguson (“Ferguson”), the superintendent of the State Correctional Institution –

Phoenix (“SCI–Phoenix”), and the “Pa. Correction Emergency Response Team” (“CERT”). 2 Id.

at ECF pp. 4-5.

         Woodell indicates that he is asserting claims under 42 U.S.C. § 1983 based on the following

federal constitutional or statutory rights: “Native American Freedom Religious Act, Racial

Profiling, Eighth Amendment, Hate Crime, Custody, Care and Control.” Id. at ECF p. 5.

Woodell’s claims arise out of his transfer from incarceration at the now-defunct State Correctional

Institution – Graterford (“SCI–Graterford”) to confinement at SCI–Phoenix on July 14, 2018. See

id. at ECF pp. 8-9.

         According to the complaint, during the process of transferring inmates from SCI–

Graterford to SCI–Phoenix, Ferguson conducted a town hall meeting during which she indicated

that (1) no SCI–Graterford officers would be involved in the transition process, (2) the inmates’

property would be maintained in compliance with DC-ADM 815, which would consist of one

footlocker and two boxes, or four boxes, and (3) the administrative staff would have to approve

any legal box exemptions. See id. at ECF p. 8. Regarding the legal box exemption, Woodell

alleges that for each year he was confined at SCI–Graterford (since December 2011), he received


1
  Woodell filed the IFP Application and prisoner trust fund account statement separately from the complaint. See Doc.
No. 1 at ECF p. 16 (letter from Woodell indicating that clerk of court likely received IFP Application separate from
his complaint and U.S. Marshal forms). Since those documents arrived without an accompanying complaint, the clerk
of court initially docketed them with Woodell’s other pending civil action in this court, docketed at Civil Action No.
18-1098. Upon receipt of the complaint in this case, the clerk’s office recognized that the IFP Application and prisoner
trust fund account statement were supposed to accompany the complaint in this case, so it transferred the documents
to the instant civil action number.
2
  It appears that Woodell wants to assert claims against individual members of the team, but he does not know their
names. See Compl. at ECF p. 5 (mentioning that he does not know participants’ names).

                                                           2
approval from an administrative staff member to have a “legal box exemption” for some of his

property. See id.

        When officials arrived at Woodell’s cell (presumably to effect his transfer at SCI–Phoenix),

Woodell had his “content” laid out on his cell bed. See id. A CERT officer arrived at his cell and

asked Woodell why his property was not packed and ready for transfer. 3 See id. It appears that

Woodell then placed the items in a box that could close, and then the boxes were placed in a

laundry cart. See id.

        After his arrival at SCI–Phoenix, Woodell received his electronics without any damage to

them. See id. When a CERT officer brought the property cart to Woodell’s cell, the footlocker

containing his items was upside down, there was white powder on the top of it, and the back bottom

of the rim was damaged. See id. Woodell pointed out these issues to female and male officers,

and they told him that “damage happens,” and instructed him that if he was upset about what

happened, he should write a grievance. See id.

        When Woodell finally opened his footlocker, baby powder was spread throughout the

inside of it and covered various items. See id. There were also two empty bottles on top. See id.

In addition, apparently a bottle of Nutella was opened, and it spread onto a bunch of Woodell’s

photographs. See id. As to these photographs, Woodell alleges that he “is a one percent minority

at [SCI–Graterford], and [is] now currently at [SCI–Phoenix] a member to the Lumbee Tribe of

North Carolina.” Id. The photographs were allegedly of “traditional tribal regalia of family going

back to 1970 and present date of ceremony and gatherings.” Id.




3
 Per the complaint, Woodall describes CERT as a team of prison staff that, under the direction of Wetzel and
Ferguson, moved his and the other inmates’ legal and personal property from SCI–Graterford to SCI–Phoenix. See
Compl. at ECF p. 8.

                                                      3
           Woodell also had a commissary photo album that he purchased in 2002 located in his

footlocker, and he had placed a memorial card, a tribal membership card, and photographs of elders

and “regalia” going back to 1950 and 1960 in the photo album. See id. He also had a three-ring

binder with letters from his uncle that were spiritual in nature. 4 See id. Woodell also noted that a

pair of eyeglasses that had been wrapped in washcloths and his “spiritual medicine bag” were

missing from his footlocker. See id.

           After Woodell could not locate his glasses and spiritual medicine bag, he “pushed the cell

intercom and requested to be moved out of the cell [] to the R.H.U. of Mental Health Cell” because

his mind was filled “with anxiety, fog, and pain.” Id. An officer informed Woodell that no inmate

could be moved. See id. Although Woodell begged to be moved, no one came to his cell. See id.

Woodell sat by the cell door for hours until a medication nurse and an officer came to him where

he once again asked to be moved to “anywhere.” See id.

           Due to the loss of the spiritual medicine bag, Woodell “felt dishonor, lost from the only

possession that were [sic] connected to my identity.” Id. As Woodell is serving a life sentence

and dealing with complications from a severe neurological disorder, he apparently tried to commit

suicide by hanging himself with a bed sheet only to have correctional officers find him and save

his life. See id.

           Woodell was transported to a local hospital, and when he was returned to SCI–Phoenix,

officials placed him in the mental health unit and gave him a vinyl smock and blanket. See id. at

ECF p. 9. Officials would not let him use a bare mattress, so he had to lie down on the hard, plastic

bed frame, which he asserts is against the mental health policy. See id. When a psychiatric review

team came to see him, they would not allow him to “explain his issue” and walked away after



4
    Woodell alleges that his uncle was a “Native Seer, who has a spiritual gift.” Compl. at ECF p. 8.

                                                            4
asking if he was fine. See id. It was not until “this P.R.T.” that Woodell was heard and was issued

a mattress. See id.

          During this time in the mental health unit, the P.R.T. “had no intention[] of . . . assisting

[Woodell] to understand the choice made or assistance on how to recover.” Id. The shift officers

did not communicate with him. See id. Also, someone told Woodell that no one could brush their

teeth or wash their hands, unless the head psychologist ordered it. See id.

          Eventually, Woodell returned to his cell and attempted to continue unpacking. See id.

While unpacking, Woodell noticed numerous missing items, which included various books

(including spiritual books) he had purchased from an outside vendor. See id. Also missing were

legal materials, including documents from his underlying state court proceedings and a prior

habeas petition filed in the United States District Court for the Middle District of Pennsylvania,

docketed at Civil Action No. 3:14-1764. See id.; see also Woodell v. Wenerowitz, Civ. A. No. 14-

1764 (M.D. Pa.). 5 Woodell claims that he is preparing a PCRA and now lacks certain transcripts.

See id.

          Woodell notes that despite being transferred to different facilities four times and being

placed in the R.H.U. numerous times, he has never lost legal materials or any of his spiritual items.

See id. He used a lot of money to purchase some of these items from the commissary, and any

grievances related to stolen items were not resolved. See id.

          As a final set of allegations, Woodell alleges that Wetzel has caused his “in-coming

privileged mail” to be “snatched away.” Id. Woodell references the Department of Corrections’




5
  A review of public dockets reflects that the Honorable John E. Jones III dismissed Woodell’s petition for a writ of
habeas corpus under 28 U.S.C. § 2254 as time-barred on June 26, 2017. See Docket, Woodell v. Wenerowicz, Civ. A.
No. 14-1764 (M.D. Pa.), Doc. Nos. 30, 31. Woodell appealed from Judge Jones’s dismissal and the United States
Court of Appeals for the Third Circuit denied Woodell’s motion for a certificate of appealability in October 2017. See
id., Doc. No. 38.

                                                          5
(“DOC”) new mail policy which requires a majority of the mail sent to inmates to be sent to

SMART Communications in St. Petersburg, Florida, before being forwarded to the inmates at their

respective institutions. See id. The DOC implemented this policy “from a State of Emergency

drug interdiction.” Id. Woodell argues that this policy violates the First Amendment. See id. He

asserts that his family will not send mail to him now, and he notes that there are concerns that

SMART Communications is permitted to destroy correspondence and photographs after

photocopying them and forwarding them to their respective locations. See id. He also appears to

oppose the opening of the mail by a non-SCI–Phoenix employee. See id.

       Woodell asserts that he has filed grievances of the events outlined in his complaint, but

Ferguson has suspended the grievance process at SCI–Phoenix. See id. at ECF pp. 10–12.

Regarding his injuries, Woodell alleges that he has lost his personal items, he has suffered from

emotional distress, and he has been subjected to pain and suffering. See id. at ECF p. 7. As for

his requested relief, while unclear, it appears that Woodell seeks $250,000 in damages and the

replacement of his spiritual books, medicine bag, and his Nutella. See id.

                                       II.     DISCUSSION

                                  A.         The IFP Application

       Regarding applications to proceed in forma pauperis,

       any court of the United States may authorize the commencement, prosecution or
       defense of any suit, action or proceeding, civil or criminal, or appeal therein,
       without prepayment of fees or security therefor, by a person who submits an
       affidavit that includes a statement of all assets such prisoner possesses that the
       person is unable to pay such fees or give security therefor.

28 U.S.C. § 1915(a)(1). This statute

       “is designed to ensure that indigent litigants have meaningful access to the federal
       courts.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338
       (1989). Specifically, Congress enacted the statute to ensure that administrative
       court costs and filing fees, both of which must be paid by everyone else who files

                                                  6
        a lawsuit, would not prevent indigent persons from pursuing meaningful litigation.
        Deutsch[ v. United States, 67 F.3d 1080, 1084 (3d Cir. 1995)]. Toward this end, §
        1915(a) allows a litigant to commence a civil or criminal action in federal court in
        [sic] forma pauperis by filing in good faith an affidavit stating, among other things,
        that he is unable to pay the costs of the lawsuit. Neitzke, 490 U.S. at 324, 109 S.Ct.
        1827.

Douris v. Middletown Twp., 293 F. App’x 130, 131-32 (3d Cir. 2008) (per curiam) (footnote

omitted).

        The litigant seeking to proceed in forma pauperis must establish that the litigant is unable

to pay the costs of suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989) (“Section 1915 provides that, in order for a court to grant in forma pauperis status, the

litigant seeking such status must establish that he is unable to pay the costs of his suit.”). “In this

Circuit, leave to proceed in forma pauperis is based on a showing of indigence. [The court must]

review the affiant’s financial statement, and, if convinced that he or she is unable to pay the court

costs and filing fees, the court will grant leave to proceed in forma pauperis.” Deutsch, 67 F.3d at

1084 n.5 (internal citations omitted).

        Here, after reviewing the IFP Application and the prisoner trust fund account statement, it

appears that Woodell is unable to pay the costs of suit. Therefore, the court will grant him leave

to proceed in forma pauperis. 6

            B.     Standard of Review of Complaints Under 28 U.S.C. § 1915(e)(2)(B)

        Because the court has granted Woodell leave to proceed in forma pauperis, the court must

engage in the second part of the two-part analysis and examine whether the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or asserts a claim against a

defendant immune from monetary relief. See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii) (providing that



6
 As a prisoner, Woodell is obligated to pay the filing fee in installments in accordance with the Prison Litigation
Reform Act. See 28 U.S.C. § 1915(b).

                                                        7
“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

dismiss the case at any time if the court determines that-- . . . (B) the action or appeal-- (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief”). A complaint is frivolous

under section 1915(e)(2)(B)(i) if it “lacks an arguable basis either in law or fact,” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an indisputably

meritless legal theory.” Deutsch, 67 F.3d at 1085. As for whether a complaint is malicious, “[a]

court that considers whether an action is malicious must, in accordance with the definition of the

term ‘malicious,’ engage in a subjective inquiry into the litigant’s motivations at the time of the

filing of the lawsuit to determine whether the action is an attempt to vex, injure or harass the

defendant.” Id. at 1086. “[A] district court may dismiss a complaint as malicious if it is plainly

abusive of the judicial process or merely repeats pending or previously litigated claims.” Brodzki

v. CBS Sports, Civ. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

       Concerning the analysis under section 1915(e)(2)(B)(ii), the standard for dismissing a

complaint for failure to state a claim pursuant to this subsection is identical to the legal standard

used when ruling on motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6) standard to

dismissal for failure to state a claim under § 1915(e)(2)(B)). Thus, to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s factual allegations “must be enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 556 (citation omitted). In

addressing whether a pro se plaintiff’s complaint is frivolous or fails to state a claim, the court



                                                  8
must liberally construe the allegations set forth in the complaint. See Higgs v. Att’y Gen., 655 F.3d

333, 339–40 (3d Cir. 2011) (explaining that “when presented with a pro se litigant, we have a

special obligation to construe his complaint liberally” (citation and internal quotation marks

omitted)).

                                         C.      Analysis

       Other than a reference to the “Native American Freedom Religious Act,” Woodell brings

his claims against the named defendants under 42 U.S.C. § 1983. To succeed on claims under

section 1983,

       a plaintiff must show a deprivation of a right secured by the Constitution and laws
       of the United States, and he must show that the deprivation was committed by a
       person acting under color of state law. West v. Atkins, 487 U.S. 42, 47, 108 S.Ct.
       2250, 101 L.Ed.2d 40 (1988). The color-of-state-law requirement is a threshold
       issue; “there is no liability under § 1983 for those not acting under color of law.”
       Groman v. Township of Manalapan, 47 F.3d 628, 638 (3d Cir. 1995). To show that
       the defendant acted under color of state law, a litigant must establish that the
       defendant is a “state actor” under the Fourteenth Amendment. Benn v. Universal
       Health System, Inc., 371 F.3d 165, 169 n. 1 (3d Cir. 2004).

Bailey v. Harleysville Nat’l Bank & Trust, 188 F. App’x 66, 67 (3d Cir. 2006) (per curiam). As

discussed below, Woodell has failed to state a claim for a violation of the “Native American

Freedom Religious Act,” and he has failed to state a plausible claim for a violation of section 1983

except for his First Amendment claim regarding the DOC’s new mail policy.

             1.     Claims Under the “Native American Freedom Religious Act”

       Woodell alleges that the defendants violated his rights under the “Native American

Freedom Religious Act.” See Compl. at ECF p. 5. There does not appear to be such an Act, so

the court has construed this remark to reference the American Indian Religious Freedom Act.

Congress passed this Act

       to protect and preserve for American Indians their inherent right of freedom to
       believe, express, and exercise the traditional religions of the American Indian,

                                                 9
        Eskimo, Aleut, and Native Hawaiians, including but not limited to access to sites,
        use and possession of sacred objects, and the freedom to worship through
        ceremonials and traditional rites.

42 U.S.C. § 1996. This Act, however, did not create a private “cause of action or any judicially

enforceable individual rights.” Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439, 455

(1988). As such, Woodell has not stated a plausible claim under this Act.

                          2.         Shutting Down the Grievance System

        Woodell also suggests that Superintendent Ferguson intentionally suspended the grievance

system at SCI–Phoenix. See Compl. at ECF pp. 10–12. These allegations, however, do not state

a claim, because “prison inmates do not have a constitutionally protected right to a grievance

process.” Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam) (citation omitted);

see also Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam) (“The District Court

correctly noted that an inmate has no constitutional right to a grievance procedure.”). Accordingly,

although shutting down the grievance system would affect the analysis about whether Woodell

properly exhausted his claims as required by the Prison Litigation Reform Act, it does not provide

an independent basis for a constitutional claim.

                                3.       Eighth Amendment Claims

        The loss of Woodell’s property does not provide a basis for a claim under the Eighth

Amendment. Conditions of confinement violate the Eighth Amendment’s prohibition on cruel and

unusual punishment if they satisfy two criteria. First, the conditions “must be, objectively,

sufficiently serious” such that a “prison official’s act or omission . . . result[s] in the denial of the

minimal civilized measure of life’s necessities”; and, second, the official responsible for the

challenged conditions must exhibit a “sufficiently culpable state of mind,” which “[i]n prison-

condition cases . . . is one of deliberate indifference to inmate health or safety.” Farmer v.



                                                   10
Brennan, 511 U.S. 825, 834 (1994) (citations and internal quotation marks omitted). While the

court does not condone the intentional destruction of an inmate’s property, the destruction of

property does not equate to a sufficiently serious deprivation that would give rise to a claim under

the Eighth Amendment. See Payne v. Duncan, Civ. No. 3:15-cv-1010, 2017 WL 542032, at *9

(M.D. Pa. Feb. 9, 2017) (“Plaintiff’s claim for destruction of property under the Eighth

Amendment does not constitute a deprivation of life’s necessities.”); Dean v. Folino, Civ. A. No.

11-525, 2011 WL 4527352, at *2–3 (W.D. Pa. Aug. 22, 2011) (concluding that inmate’s claim that

“the taking and destruction of his property constituted unusual punishment and . . . violat[ed] . . .

his Eighth Amendment rights” was “without merit”), report and recommendation adopted, 2011

WL 4502869 (W.D. Pa. Sept. 28, 2011).

                             4.      Fourteenth Amendment Claims

         Although unclear, it appears that Woodell is also pursuing due process and equal protection

claims under the Fourteenth Amendment based on the loss or damage to his property. To the

extent that Woodell is asserting a due process claim, there is no plausible basis for such a claim

because Pennsylvania law provides him with an adequate state remedy. See Hudson v. Palmer,

468 U.S. 517, 533 (1984) (holding that “an unauthorized intentional deprivation of property by a

state employee does not constitute a violation of the procedural requirements of the Due Process

Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available”); Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that

the Pennsylvania Tort Claims Act, 42 Pa. C.S. §§ 8541–8546, provides an adequate remedy for a

willful deprivation of property claim). Therefore, Woodell has not stated a basis for a due process

claim.




                                                 11
        As for an equal protection claim, Woodell possibly suggests that the defendants violated

his equal protection rights by causing the loss of his property. It is possible that he is invoking the

“‘class of one’ theory,” which provides that a plaintiff “states a claim for violation of the Equal

Protection Clause when he ‘alleges that he has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.’” Hill v.

Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006) (quoting Village of Willowbrook v. Olech,

528 U.S. 562, 564 (2000)). To the extent that Woodell is asserting a “class of one” claim, he must

include sufficient allegations showing that “(1) the defendant treated him differently from others

similarly situated, (2) the defendant did so intentionally, and (3) there was no rational basis for the

difference in treatment.” Id. Nowhere in the complaint does Woodell does he set forth facts

plausibly suggesting that the defendants treated him differently from similarly situated inmates.

Accordingly, Woodell has not set forth a plausible claim for an equal protection violation at this

time.

                                 5.      First Amendment Claims

        The court has interpreted Woodell’s final claims as (1) a claim that the defendants violated

his First Amendment rights because they denied him access to the courts, and (2) a claim that the

DOC’s new mail policy violates the First Amendment. Concerning a possible access to the courts

claim, prisoners have a constitutional right to “adequate, effective, and meaningful” access to the

courts. Bounds v. Smith, 430 U.S. 817, 822 (1977). In addition, an inmate’s right “to send and

receive legal mail is uncontroverted and implicates both First and Sixth Amendment concerns,

through the right to petition the government and the right of access to the courts.” Proudfoot v.

Williams, 803 F. Supp. 1048, 1052 (E.D. Pa. 1992). However, to prevail on a denial of access to

the courts claim, “a prisoner must show actual injury to a specific legal claim which sought to



                                                  12
vindicate ‘basic constitutional rights.’” Williams v. Price, 25 F. Supp. 2d 605, 616 (W.D. Pa. 1997)

(quoting Lewis v. Casey, 518 U.S. 343, 354 (1996)); see also Jackson v. Whalen, 568 F. App’x 85,

87 (3d Cir. 2014) (per curiam) (“A prisoner making an access-to-the-courts claim is required to

show that the denial of access caused actual injury.” (citing Lewis, 518 U.S. at 352–53)). In other

words, a prisoner claiming that a defendant denied him access to the courts must allege an injury

traceable to the conditions of which the prisoner complains. See Diaz v. Holder, 532 F. App’x 61,

63 (3d Cir. 2013) (affirming district court’s dismissal of pro se prisoner’s denial of access to courts

claims where prisoner failed to tie alleged deficiencies in library to harm in underlying action). In

general, an actual injury occurs when a prisoner demonstrates that the prisoner lost a

“nonfrivolous” and “arguable” claim because a defendant denied the prisoner access to the courts.

Christopher v. Harbury, 536 U.S. 403, 415 (2002). Thus, “[t]he underlying cause of action, . . . is

an element that must be described in the complaint.” Id.

       Here, Woodell suggests that the defendants’ actions deprived him of transcripts and

documents from his federal habeas proceeding, but he does not describe any injury he suffered

because of this conduct. Therefore, the court will dismiss Woodell’s access to the courts claim.

       Woodell’s last claim appears to suggest that the DOC’s new mail policy violates the First

Amendment. He states that his “family will not forward any mailings to the PA.D.O.C.” Compl.

at ECF p. 9. He also indicates that SMART Communications, the third party responsible for

processing inmate mail, is “allowed to destroy correspondence and photographs after

photocopying, forwarding to SCI-PHX.” Id. Woodell argues that the DOC enacted the policy in

response to drugs being found in various facilities, but that since the policy went into effect, “there

ha[ve] been numerous . . . drug related incidents not related to any mail.” Id.




                                                  13
         Prisoners have a First Amendment right to use the mail. See Jones v. Brown, 461 F.3d 353,

358 (3d Cir. 2006) (explaining that state prisoners do not lose First Amendment right to use mail

simply because they are incarcerated). Thus, “[r]estrictions on prisoners’ mail are justified only if

they ‘further[] one or more of the substantial governmental interests of security, order and

rehabilitation …[and] must be no greater than is necessary or essential to the protection of the

particular governmental interest involved.’” Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003)

(quoting Washington v. James, 782 F.2d 1134, 1139 (2d Cir. 1986)) (alterations except for first

alteration in original). Given Woodell’s allegations, the court will permit Woodell to proceed on

his First Amendment claim regarding the DOC’s mail policy at this time.

                                            III.     CONCLUSION

         For the foregoing reasons, although the court will grant Woodell leave to proceed in forma

pauperis, the court will dismiss his claims except for the section 1983 First Amendment claim

regarding the DOC’s new policy for processing inmates’ mail. As it is possible that Woodell could

amend his access to the courts claim, the court will provide him with an opportunity to file an

amended complaint in accordance with the court’s separately filed order. 7 If Woodell fails to

timely file an amended complaint, the court will direct service of his initial complaint so that he

can proceed on his First Amendment claim regarding the DOC’s new mail policy. 8




7
  If Woodell files an amended complaint, he must include all named defendants both in the caption and in the body
of the complaint.
8
  A district court should generally provide a pro se plaintiff with leave to amend unless amending would be inequitable
or futile. See Grayson v. Mayview St. Hosp., 293 F.3d 103, 114 (3d Cir. 2002) (stating general rule). Also, “in civil
rights cases district courts must offer amendment—irrespective of whether it is requested—when dismissing a case
for failure to state a claim unless doing so would be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete
Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007).

                                                         14
The court will enter a separate order.


                                              BY THE COURT:



                                              /s/ Edward G. Smith
                                              EDWARD G. SMITH, J.




                                         15
